DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 9, the prior art or combination thereof fails to disclose and make obvious the invention as a whole.
Virette et al (US20150049872, hereinafter “Virette”) teaches an audio signal processing method (abstract, audio signal processing method) comprising:
receiving a stereo signal (Fig. 6, stereo signal input);
transforming the stereo signal into a frequency-domain signal (¶88, transforming a signal into frequency domain);
separating the frequency-domain signal into a first signal and a second signal based on an inter-channel correlation and an inter-channel level difference (ICLD) of the frequency-domain signal, wherein the first signal includes a frontal component of the frequency-domain signal, and the second signal includes a side component of the frequency-domain signal (¶141 and Fig. 6, the stereo input signal [post frequency transformation] is evaluated for its spatial parameters such as ICLD and ICC; coherence and correlation both provide data regarding two signals [see ¶29-30]; these parameters are used for side information and used for later regeneration of a binaural signal);
wherein the binaural signal is generated in consideration of an interaural time delay (ITD) applied to the time-domain contralateral signal (Fig. 6, ¶180-181, delays can be introduced),

rendering the second signal based on a second ipsilateral filter coefficient and generating a side ipsilateral signal relating to the frequency-domain signal, wherein the second ipsilateral filter coefficient is generated based on an ipsilateral response signal of a second HRIR;
rendering the second signal based on a contralateral filter coefficient and generating a side contralateral signal relating to the frequency-domain signal, wherein the contralateral filter coefficient is generated based on a contralateral response signal of the second HRIR;
transforming an ipsilateral signal, generated by mixing the frontal ipsilateral signal and the side ipsilateral signal, and the side contralateral signal into a time-domain ipsilateral signal and a time-domain contralateral signal, which are time-domain signals, respectively; and
generating a binaural signal by mixing the time-domain ipsilateral signal and the time-domain contralateral signal, and
wherein the first ipsilateral filter coefficient, the second ipsilateral filter coefficient, and the contralateral filter coefficient are real numbers.
Grosche et al (US20160044432, hereinafter “Grosche”) teaches similar limitations as Virette above. See ¶88 for a method of converting a stereo signal into a binaural signal. Although Grosche mentions a head related transfer function and its frequency domain [i.e. HRIR], it fails to teach wherein the first ipsilateral filter coefficient is generated based on an ipsilateral response signal of a first head-related impulse response (HRIR) as recited in claim 1.
Other references (see attached reference sheet) also fail to teach the determination of an ipsilateral filter coefficient and contralateral filter coefficient for use in determining or generating of 
Claim 9 is being allowed for the same reasons as above as it contains similar claim limitations as claim 1.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651